UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1259


RIDDICK WALLING, JR.,

                Plaintiff - Appellant,

          v.

THE STATE ACCIDENT FUND; PETER LEVENTIS; KRISTEN KIMENY, State
Accident Funds Adjuster; JACKIE WILLIAMS, State Accident Funds
Adjuster; MARION TRYON FACE, State Accident Funds Adjuster;
S. LEANNE MCCORMACK, State Accident Funds Adjuster; WILLIAM
SHIPLEY, State Accident Funds Adjuster; LANCE SIMS, State
Accident Funds Adjuster; EDWARD TAVEL, State Accident Funds
Adjuster; JOSEPH EDWARD NOLAND, State Accident Funds Adjuster;
DANIAL NEMETH, State Accident Funds Adjuster; LOUIS F. PLZAK,
State Accident Funds Adjuster; JOSEPH P. TOBIN, State Accident
Funds Adjuster; DAVID BROSMAN, State Accident Funds Adjuster;
THOMAS BUD DUC, State Accident Funds Adjuster; MICHELLE
BECKNELL, State Accident Funds Adjuster; AVERY B. WILKERSON,
JR., State Accident Funds Adjuster; GENE MCCASKILL, State
Accident Funds Adjuster; DYANA LOWNDES-ROSEN, State Accident
Funds Adjuster,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:15-cv-04448-DCN)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Riddick Walling, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Riddick Walling, Jr., appeals the district court’s order

accepting     the   recommendation       of    the   magistrate      judge   and

dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).

On appeal, we confine our review to the issues raised in the

Appellant’s brief.        See 4th Cir. R. 34(b).             Because Walling’s

informal brief does not challenge the basis for the district

court’s disposition, Walling has forfeited appellate review of the

court’s order.      See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (noting court’s review is limited to issues preserved

in informal brief); Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4 (4th Cir. 2004) (deeming abandoned issue not raised in brief).

We also find that this appeal is frivolous.             Accordingly, we deny

all outstanding motions, and we dismiss the appeal for the reasons

stated by the district court.          Walling v. The State Accident Fund,

No. 2:15-cv-04448-DCN (D.S.C. Feb. 29, 2016).                 We dispense with

oral   argument     because     the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                         3